Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 10, 2022

                                       No. 04-21-00538-CV

                                       Henry CARREON,
                                           Appellant

                                                 v.

  Joseph KELLY, MD, Hussein Waqar, MD, Metropolitan Healthcare System of San Antonio,
                 Limited LLP d/b/a Metropolitan Methodist Hospital,
                                    Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-17867
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER

Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

       On February 28, 2022, this court received appellant’s brief. The brief violates several
requirements of the Texas Rule of Appellate Procedure. Specifically, the brief:
           •   is not double spaced. See TEX. R. APP. P. 9.4(d);
           •   does not contain a certificate of compliance stating the number of words in the
               brief. See TEX. R. APP. P. 9.4(i)(3);
           •   does not contain an index of authorities. See TEX. R. APP. P. 38.1(c);
           •   does not contain a statement of facts or statement of the case that is “supported by
               record references” or “a clear and concise argument of the contentions made, with
               appropriate citations to authorities and to the [appellate] record.” Appellant’s
               citations to his appendix are not sufficient. Appellant must cite to the appellate
               record. See TEX. R. APP. P. 38.1(d), 38.1(g), 38.1 (i); and
           •   is not accompanied by an appendix containing copies of the documents required by
               rule 38.1(k) of the Texas Rules of Appellate Procedures. See TEX. R. APP.
               P. 38.1(k).
        While it is true that pro se pleadings and briefs are to be liberally construed, a pro se
litigant is still required to comply with the law and rules of procedure. Shull v. United Parcel
Serv., 4 S.W.3d 46, 52–53 (Tex. App.—San Antonio 1999, pet. denied).
       Accordingly, we ORDER appellant’s February 28, 2022 brief STRICKEN. We ORDER
appellant Henry Carreon to file an amended brief that complies with rules 9.4 and 38.1 of the
Texas Rules of Appellate Procedure on or before April 7, 2022. See TEX. R. APP. 9.4(k); TEX.
R. APP. P. 38.9(a)
        If appellant fails to timely file a brief that complies with rules 9.4 and 38.1, this court will
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1); see also TEX. R. APP.
P. 42.3(c) (allowing dismissal of appellant’s case if appellant fails to comply with a requirement
of the Texas Rules of Appellate Procedure or an order of this court).

        It is so ORDERED on March 10, 2022.

                                                                PER CURIAM


        ATTESTED TO: _________________________
                     MICHAEL A. CRUZ,
                     CLERK OF COURT